                                    Case 3:16-cr-00440-WHA Document 148 Filed 02/11/20 Page 1 of 2




                            1 ADAM G. GASNER (SBN 201234)
                              Law Chambers Building
                            2 345 Franklin Street
                              San Francisco, CA 94102
                            3 Telephone:    415-782-6000
                              Facsimile:    415-241-7340
                            4 E-Mail:       adam@gasnerlaw.com
                            5
                              VALERY NECHAY (SBN 314752)
                            6 Law Chambers Building
                              345 Franklin Street
                            7 San Francisco, CA 94102
                              Telephone:    415-652-8569
                            8 E-Mail:       valerynechaylaw@gmail.com
                            9 Attorneys for Defendant
                              YEVGENIY ALEXANDROVICH NIKULIN
                           10
                           11
                                                                  IN THE UNITED STATES DISTRICT COURT
                           12
                                                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
                           13
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                                                                             SAN FRANCISCO DIVISION
    345 Franklin Street




                           14
                           15
                                                                                           No. CR-16-00440 WHA
                           16 UNITED STATES OF AMERICA,
                           17                       Plaintiff,                             DEFENDANT’S RESPONSE TO UNITED
                                                                                           STATES’ MOTION IN LIMINE NO.
                           18             v.                                               FOUR RE PRECLUSION OF
                                                                                           REFERENCES TO EXTRADITION,
                           19                                                              CONFINEMENT, MENTAL
                                YEVGENIY ALEXANDROVICH NIKULIN,                            COMPETENCY, AND PUNISHMENT
                           20
                                                    Defendant.                             Pretrial Conference: February 19, 2020
                           21                                                              Trial Date: March 9, 2020
                           22
                           23
                           24
                                          The defense has no objection to the United States’ Motion in Limine, Number Four.
                           25
                           26
                           27
                           28
                                                                                       1
                                USA v. Nikulin
                                Case Number: CR-16-00440 WHA
                                Defendant’s Response to United States’ Limine No. 4
                                    Case 3:16-cr-00440-WHA Document 148 Filed 02/11/20 Page 2 of 2




                            1 DATED: February 11, 2020
                                                                                      /S/ Adam Gasner __________
                            2                                                         Adam G. Gasner, Esq.
                            3                                                         Attorney for Defendant
                                                                                      YEVGENIY ALEXANDROVICH NIKULIN
                            4 DATED: February 11, 2020
                                                                                      /S/ Valery Nechay __________
                            5                                                         Valery Nechay, Esq.
                                                                                      Attorney for Defendant
                            6
                                                                                      YEVGENIY ALEXANDROVICH NIKULIN
                            7
                            8
                            9
                           10
                           11
                           12
                           13
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
                                                                                            2
                                USA v. Nikulin
                                Case Number: CR-16-00440 WHA
                                Defendant’s Response to United States’ Limine No. 4
